Citation Nr: 1134695	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD


J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's appeal was certified to the Board in by the RO in Albuquerque, New Mexico.  

In his August 2006 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in June 2011, he withdrew that request and asked that his appeal be forwarded to the Board.  

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, it is noted that the appeal was developed and adjudicated by the RO as involving only a claim for service connection for PTSD.  However, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that although the claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim), the issues identified on the title page have been modified accordingly.





FINDINGS OF FACT

1.  An October 1993 rating decision denied service connection for posttraumatic stress disorder (PTSD), and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final October 1993 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

3.  The Veteran's service treatment records show no evidence of hearing loss or tinnitus, to include at the August 1967 service separation examination.

4.  Bilateral hearing loss and tinnitus are currently diagnosed.

5.  The evidence of record does not relate the Veteran's bilateral hearing loss to his military service.

6.  The evidence of record does not relate the Veteran's tinnitus to his military service.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision is final.  38 U.S.C. § 4005(c) (1992), 38 C.F.R. §§ 3.104, 19.26, 19.32 (1993); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  January 2005 and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the Veteran was not notified of regulations pertinent to the establishment of an effective date and of the disability rating because the pertinent case requiring such notice, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was decided after the initial notice was sent in his case.  However, any deficiency in the notice provided to the Veteran with respect to Dingess is nonprejudicial, as the preponderance is against the Veteran's claims for service connection.  Further, because the Board reopens the Veteran's claim for service connection for PTSD in the decision below, VA's compliance with its duties to notify and to assist need not be assessed in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's February 2004 Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in March 2006.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

VA examinations were conducted in November 2006 and February 2011.  The record does not reflect that any of these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran did assert, in an April 2011 letter, that his February 2011 VA PTSD examination was inadequate because the examiner told him that "Dr. [S.C.]'s report does not mean anything."  However, as the Veteran's claim for PTSD is being reopened and remanded for further development, no further discussion is required as to the adequacy of the PTSD examination at this time.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for PTSD in October 1993; that rating decision was not appealed and it is final.  38 U.S.C. § 4005(c) (1992), 38 C.F.R. §§ 3.104, 19.26, 19.32 (1993); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The basis of the prior final denial was the RO's finding that no current diagnosis of PTSD was of record.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the October 1993 rating decision that addresses this basis.  

Evidence submitted and obtained since the October 1993 rating decision includes outpatient treatment records from the Spokane VA Medical Center and the Spokane and Santa Fe Vet Centers; records considered in the Veteran's application for SSA disability benefits; the Veteran's February 2005 stressor statement; and the February 2011 VA examination report.  Without addressing the merits of either piece of evidence, the Board finds that the July 2009 Psychiatric Assessment from the Santa Fe Vet Center and the February 2011 VA examination report both address the issue of whether the Veteran meets the diagnostic criteria for PTSD.  Justus, 3 Vet. App. at 512-13.  Thus, they are both "new," as it had not been previously considered by VA, and "material," as they raise the reasonable possibility of substantiating the Veteran's claim.  

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for PTSD since the October 1993 rating decision.  On this basis, the issue of entitlement to service connection for PTSD is reopened.

Service Connection Claims

As noted above, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hearing Loss

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records no evidence of bilateral hearing loss for VA purposes in service, to include at the August 1967 service separation examination.  At the March 1965 preinduction examination, puretone thresholds in decibels were as follows (results below are in ISO (ANSI) units, converted from the original document's ASA units):





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
*
-5
LEFT
30
25
15
*
5


On service separation in August 1967, the Veteran denied having hearing loss or "running ears" in his subjective report of medical history; on physical examination, puretone thresholds in decibels were as follows (results below are in ISO (ANSI) units, converted from the original document's ASA units):





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
*
-5
LEFT
5
10
15
*
20


There is also no postservice evidence of record, dated within one year of the Veteran's service separation, showing bilateral hearing loss that manifested to a compensable degree.  Nevertheless, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Subsequent to service, at the June 1971 VA examination, the examiner specifically indicated that hearing loss was not noted.  VA outpatient treatment records dated from early 1984 showed that the Veteran was treated for a variety of physical and mental conditions, but there is no evidence he reported hearing loss, or was diagnosed with same.  Specifically, an April 1981 treatment record noted eustacean tube dysfunction, and that the Veteran's ears were cleaned of wax, but the Veteran did not report hearing loss and it was not noted.

Hearing loss was first objectively observed at the February 1993 VA PTSD examination, as the examiner commented that it was obvious that the Veteran heard poorly out of his right ear.  However, hearing loss was not formally diagnosed until a March 2005 VA audiology evaluation, when bilateral hearing loss for VA purposes was shown on audiometric pure tone testing.  Hearing loss was also diagnosed at the November 2006 VA audiology examination and a December 2008 state university clinic visit.  

However, the Veteran's hearing loss is not shown by the evidence to be related to his military service.  the November 2006 VA examiner concluded that the Veteran's hearing loss was normal at discharge, and that a significant shift in thresholds had occurred since discharge, suggesting presbycusis, thereby making it most likely that his presbycusis caused his hearing loss.  This is the only medical opinion of record, and is confirmed by the other evidence associated with the claims file.  

As the examiner noted, there was no evidence of a threshold shift between the Veteran's service entrance and service separation examinations.  Hensley, 5 Vet. App. at 158-60.  The Veteran also specifically denied experiencing hearing loss on his August 1967 subjective report of medical history, and did not report hearing loss, from a subjective perspective, at any time that he was treated for other conditions during the 1980s or 1990s prior to the February 1993 VA PTSD examination.  This was more than 15 years after his service separation, and after his admitted post service occupational exposure to noise in his work in mechanical maintenance, as noted at the March 2005 VA audiology examination.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  For these reasons, service connection for bilateral hearing loss is not warranted. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran's service treatment records show no evidence of tinnitus in service or at service separation.  Subsequent to service, VA outpatient treatment records dated from early 1984 showed that the Veteran was treated for various conditions, but there is no evidence he reported tinnitus or was diagnosed with same.  In a May 2001 workers-compensation evaluation, the Veteran did not report tinnitus when asked about his medical conditions.  

The Veteran first reported tinnitus at a March 2005 VA audiology evaluation, when he described having bilateral tinnitus "every now and then" which had first begun during his Vietnam service.  At that time, he reported a two years of service in the military with washing machine, aircraft, and gun noise in Vietnam, and noise exposure consistent with his work in mechanical maintenance in the post service period.  At the November 2006 VA audiology examination, the Veteran reported a history of tinnitus, bilateral and constant, which began when he was in Vietnam.  At a December 2008 state university clinic visit, the Veteran reported tinnitus for many years.  Thus, a diagnosis of tinnitus is of record. 

However, the evidence of record does not relate the Veteran's tinnitus to his military service.  The November 2006 VA examiner concluded that it was most likely that the Veteran's presbycusis, or age-related changes, were causing his tinnitus.  This is the only medical opinion of record, and is supported by the remainder of the evidence in the claims file.  Tinnitus was first reported and diagnosed in March 2005, when the Veteran was 60 years old and more than 35 years after his service separation.

To that end, the Veteran's reports that he has experienced constant, bilateral tinnitus since his Vietnam service are contradicted by the evidence of record.  Tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, ordinarily, because tinnitus can only be observed by the person experiencing it, assertions of its continuity can only be disputed if there is evidence to contradict them.  Such evidence exists in the Veteran's case.  He specifically denied experiencing tinnitus on his August 1967 subjective report of medical history, and did not report having it until the March 2005 VA audiology evaluation, even though he was specifically asked in May 2001 to list his medical conditions.  Thus, the evidence of record contradicts his assertion that his tinnitus began in service and has existed since that time.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  The Veteran's assertions having been found not credible, continuity is not shown, and the sole medical opinion of record relates the tinnitus to a source other than the Veteran's military service.  For these reasons, service connection for tinnitus is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

VA has recently revised the regulations regarding stressor verification.  Under the new regulation, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

The RO did evaluate the Veteran's claim under the new regulations and has concluded that the Veteran's stressors are related to his fear of hostile military or terrorist activity.  The February 2011 VA examination, however, is inadequate for rating purposes.  The examiner noted that the Veteran met the DSM-IV criteria for a diagnosis of PTSD but then stated that the Veteran did not have PTSD.  Because of the conclusion that the Veteran did not have PTSD, no opinion was provided regarding etiology.  Because of the contradictory nature of the VA examination report, the Board finds that a remand is required for clarification.

Accordingly, the reopened issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is REMANDED for the following actions:

1.  The file should be sent to the examiner who conducted the February 2011 VA examination.  The examiner is asked to clarify whether the Veteran has PTSD or not.  If PTSD is diagnosed, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to the claimed stressors.  In addition, the examiner is requested to specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  If the examiner cannot provide the requested opinions without another examination, then another examination should be scheduled.
If the examiner who conducted the February 2011 VA examination is unavailable, then the Veteran should be scheduled for a new examination to ascertain the nature and etiology of his PTSD.  If PTSD is diagnosed, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to the claimed stressors.  In addition, the examiner is requested to specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  
A complete rationale should be provided for any opinion offered.

2.  When the above development has been completed, re-adjudicate the issues on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


